Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 24, 2018

The Court of Appeals hereby passes the following order:

A18A1486. LESLIE ALLEN v. INTOWN SUITES.

      Plaintiff Intown Suites filed a dispossessory action against Leslie Allen in the
Municipal Court of Muscogee County. The trial court granted the plaintiff a writ of
possession but expressly reserved the issues of rent and counterclaimed amounts.
Allen then filed this appeal.
      Final judgments of the Municipal Court of Columbus, Muscogee County are
directly appealable as if a judgment from a state or superior court, Ga. L. 1983, p.
4443, 33 (c). In this case, however, the trial court’s order is not final because the
court has not yet adjudicated the plaintiff’s claim for rent or the defendant’s
counterclaims. Consequently, because this action remains pending below, Allen was
required to use the interlocutory appeal procedures – including obtaining a certificate
of immediate review from the trial court – to appeal the trial court’s order. See
OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435 (383 SE2d 906) (1989). Allen’s
failure to do so deprives us of jurisdiction over this appeal, which is hereby
DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/24/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.